Citation Nr: 0806144	
Decision Date: 02/22/08    Archive Date: 03/03/08	

DOCKET NO.  00-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hair loss with 
dandruff. 

2.  Entitlement to service connection for a chronic skin 
disorder, claimed as resulting from insect bites. 

3.  Entitlement to service connection for eye disorders, to 
include hyperopia, presbyopia, strained vision, and drooping 
of the lids. 

4.  Entitlement to service connection for a chronic ear, 
nose, and throat disorder. 

5.  Entitlement to an initial disability rating in excess of 
40 percent for herniated nucleus pulposus. 

6.  Entitlement to an initial disability rating in excess of 
10 percent for hemorrhoids. 

7.  Entitlement to an initial compensable disability 
evaluation for hearing loss. 

8.  Timeliness of a substantive appeal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from July 1990 to 
November 1990 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in Los 
Angeles, California.

A review of the record reveals that service connection is in 
effect for a number of disabilities:  Herniated nucleus 
pulposus with chronic strain, rated as 40 percent disabling; 
patellofemoral chondromalacia and synovitis of the right 
knee, rated as 10 percent disabling; tinnitus, rated as 10 
percent disabling; gastric ulcers, rated as 10 percent 
disabling; hemorrhoids, rated as 10 percent disabling; and 
fecal leakage associated with the back disability, rated as 
10 percent disabling; and hearing loss, rated as 
noncompensably disabling.  A combined disability of 60 
percent has been in effect since October 1994.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran 
should further action be required.


REMAND

In an April 18, 2006, substantive appeal, the veteran 
indicated that he wanted a Board hearing at a local VA office 
before a Member of the Board.  There is no indication in the 
record that a hearing has been scheduled for the veteran.  A 
hearing should therefore be scheduled for him in accordance 
with his wishes.  38 U.S.C.A. § 7107 (West 20020; 38 C.F.R. 
§§ 20.700, 20.703, 20.704 (2007).

Further review of the record reveals that the RO has not 
issued a statement of the case with regard to whether the 
veteran filed a substantive appeal following the issuance of 
statements of the case with regard to the issues for 
consideration in October 2005.  This matter must be REMANDED 
for the preparation of a statement of the case with regard to 
timeliness.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The Board notes 
that a July 2006 clarification letter was sent to the veteran 
containing a brief chronology of his appeal.  It was noted 
that a statement of the case was issued on October 13, 2005.  
It was stated that extension was requested and substantive 
appeals received on March 29, 2006, and April 19, 2006.  
However, it appears that an earlier request for an extension 
was received on December 14, 2005, and that needs to be 
considered by the RO.

With regard to the claims for increased ratings, more 
detailed VCAA notice is in order.  A recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
namely Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), requires that a notice letter inform the 
claimant that he or she must provide or ask VA's Secretary to 
obtain medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and later life.  
Additionally, the notice letter is to provide at least 
general notice of the requirements for increased ratings for 
the disabilities at issue. 



In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be scheduled for a 
hearing by either a video conference or a 
travel board with a Veterans Law Judge at 
the RO.  A copy of the notice for the 
scheduling of the hearing to him should 
be placed in the record, keeping in mind 
the 30-day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2007).

2.  VA should undertake all necessary 
actions to comply with the notice and 
requirements of the Veterans Claim 
Assistance Act of 2000 (VCAA).  
Particular attention should be made to 
the increased rating issues requiring 
notice letters pertaining to the impact 
of the disabilities on the veteran's 
employment in later life and providing 
him with the criteria necessary for 
entitlement to a higher disability rating 
as required by Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

3.  The RO should issue a statement of 
the case regarding the issue of whether a 
timely substantive appeal was filed in 
December 2005.  The veteran should be 
apprised of his right to submit a 
substantive appeal as to this issue.

4.  When the foregoing has been 
completed, VA should readjudicate the 
claims on the basis of all the evidence 
of record.  If the benefits sought are 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a statement of 
the case and be afforded an opportunity 
for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to accord the veteran due process of law.  
By this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



